Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is responsive to the amendment filed on 05/20/2022. The claims 22-26, 28-43 and 45 are currently pending. Claims 1-21, 27 and 44 are canceled per applicant’s request.

Priority
	Current application is a continuation of PCT/US18/45036, filed 08/02/2018, which
is a continuation of 15973406, filed 05/07/2018 and PCT/US18/45036 also claims priority from Provisional Application 62540557, filed 08/02/2017, priority from provisional Application 62540513, filed 08/02/2017, priority from Provisional Application 62562487, filed 09/24/2017 and priority from Provisional Application 62583487, filed 11/08/2017.

Response to Amendment/Remarks
Applicant's amendment accompanied with Terminal Disclaimer filed 05/20/2022 is sufficient to overcome previous rejections under provisional DP and 35 USC 103 rejections.

Allowable Subject Matter
Claims 22-26, 28-43 and 45 are allowed.
	The following is an examiner’s statement of reasons for allowance: As per claim 22, the closest prior art of record, Kidd (US 20170102693 A1), hereinafter ‘Kidd’ in view of Kobayashi (KR 20110009615 A). hereinafter ‘Koba’, Lu (CN 201945429 U), hereinafter ‘Lu’ and Wang (WO 2013123445 Al), hereinafter ‘Wang’, either singularly or in combination, fail to anticipate or render obvious limitations “the indication including a command to select an operational deflection shape visualization template from a plurality of operational deflection templates” in combination with other limitations.

Kidd discloses
	A computer-implemented method for collecting data in an industrial environment, comprising: (methods for distributed industrial process performance monitoring and/or analytics, data monitoring [0011], data is streamed [0012], data collection [0007]; a method … storing instructions for obtaining time-series data from an … data source [0024]; implementing such methods … include one or more processors [0040])
	configuring a data collection plan to collect data from one or more system sensors distributed throughout a machine in the industrial environment (the controller 11 may be configured to implement a control strategy or control routine [0091, Fig. 1], Control based function blocks typically perform one of an input function, such as that associated with a transmitter, a sensor or other process parameter measurement device [0092]; the distributed industrial performance monitoring and analytics system or DAS 100 provides the tools, configuration, and interfaces required to support localized performance monitoring [0124, Fig. 2A]).

Kidd further discloses “the data collection plan is based on data needed to produce an operational visualization of the machine” (the particular configuration of blocks and wires [0151], configuration, configuring, state, visual indicator [0166], configured to load or obtain one or more input data sets from one or more data sources [0169]; plant related data, vibration data, data corresponding to the health of machines, plant equipment, device diagnostics [0143], visual representation [0160-0161, 0193, 0195]),
configuring a set of data sensing, routing, and collection resources in the industrial environment based on the data collection plan (a particular configuration change is instantiated, a particular source-generated data, communicated to … data engines, streams only required data [0111], implying configuring a set of data sensing, routing, and collection resources)
	collecting data based on the data collection plan (Data is streamed between various embedded data engines [0012], In … configurations, data engines are connected to various communication links within the process plant [0011], transfer input data and output data across the wires and perform functions, actions, algorithms, and/or operations as defined by the particular configuration of blocks and wires [0151]),
	and use of a pressure or flow rate sensor which implies sensor being attached to the machine at a stationary location (field devices … valves, valve positioners … temperature, pressure, level and flow rate sensors [0003], implying sensor is attached to the machine at a stationary location.
However, kidd is silent regarding the above allowed limitation.

Koba discloses “an operation deflection shape” in a configuration of data collection device and collection of data including an indication of data needed to produce an operational deflection shape visualization of the machine in analysis and diagnostic programs (the configuration of the data acquisition device [0078], the analysis program, sampled waveforms of a plurality of measurement points in the operation state of the machine at the same time, animation, show the movement of the actual vibration of the machine by using these waveforms [0047], equivalent to ODS visualization; When using the analysis program … it is necessary to set the sampling time or … the sampling frequency … suitable for the diagnosis target equipment [0101, 0112, 0282], equivalent to an indication needed to produce an ODS visualization), but is silent regarding the above allowed limitation.

Lu discloses connection of two sensors for combined data collection to perform the operational deflection shape visualization (first acceleration sensor, second acceleration sensor testing same one … type cross section direction, can animation display, coupling of …. vibration pattern [0025], Fig. 8), but is silent regarding the above allowed limitation.

Wang discloses configuring a signal switching resource to concurrently connect sensors in IoT environment (emerging technologies such as sensors, … and near-field communications ‘NFC’ make it possible to connect all physical things or objects together in an Internet of Things (IoT) [0002], Machine-to-Machine (M2M) or IoT architectures, equivalent to configuring a signal switching resource, to be content centric, context-aware, cloud-based, collaborative and cognitive [0002], The SCs 2701-2716 in the cloud 2720 may be shared and concurrently accessed by multiple M2M SCLs 2722/2724/2726 [0182], visualization [Fig. 27 2702], a plurality of types of sensors [0260], video streaming [0261]), but is silent regarding the above allowed limitation.

As per claim 33, the closest prior art of record, Kidd in view of Koba, either singularly or in combination, fail to anticipate or render obvious limitations 
	“wherein the configured set of data sensing, routing, and collection resources includes a multiplexer having a first output and a second output;
	and routing a reference signal from a reference sensor through the first output of the multiplexer;
	routing data from the one or more system sensors through the second output of the multiplexer while routing the reference signal through the first output of the multiplexer;
	and collecting the data needed to produce the operational deflection shape visualization of the machine by using the configured set of data sensing, routing, and collection resources including the multiplexer in the industrial environment, wherein the collecting the data needed to produce the operational deflection shape visualization of the machine is based on the routing of the reference signal and the routing of the data through the multiplexer” in combination with other limitations.

Kidd discloses 
	One or more non-transitory computer-readable media comprising computer executable instructions that, when executed, causes at least one processor to perform actions comprising (computer readable medium storing instructions for obtaining time series data from an electronic data source [0024], one or more processors communicatively connected to one or more data sources and one or more program memories storing computer-readable instructions that, when executed by the one or more processors, cause the computer system to perform [0040])
	configuring a data collection plan to collect data from one or more system sensors distributed throughout a machine in the industrial environment (the controller 11 may be configured to implement a control strategy or control routine [0091, Fig. 1], Control based function blocks typically perform one of an input function, such as that associated with a transmitter, a sensor or other process parameter measurement device [0092]; the distributed industrial performance monitoring and analytics system or DAS 100 provides the tools, configuration, and interfaces required to support localized performance monitoring [0124, Fig. 2A]).

Kidd further discloses the data collection plan is based on data needed to produce an operational visualization of the machine (the particular configuration of blocks and wires [0151], configuration, configuring, state, visual indicator [0166], configured to load or obtain one or more input data sets from one or more data sources [0169]; plant related data, vibration data, data corresponding to the health of machines, plant equipment, device diagnostics [0143], visual representation [0160-0161, 0193, 0195]), 
	configuring a set of data sensing, routing, and collection resources in the industrial environment based on the data collection plan; (a particular configuration change is instantiated, a particular source-generated data, communicated to … data engines, streams only required data [0111], implying configuring a set of data sensing, routing, and collection resources) and the data needed to produce the operational deflection shape visualization (sampled waveforms of a plurality of measurement points in the operation state of the machine at the same time, animation, show the movement of the actual vibration of the machine by using these waveforms [0047], equivalent to data needed for ODS visualization)
	collecting data by using the set of data sensing, routing, and collection resources in the industrial environment based on the data collection plan, (Data is streamed between various embedded data engines [0012], In … configurations, data engines are connected to various communication links within the process plant [0011], transfer input data and output data across the wires and perform functions, actions, algorithms, and/or operations as defined by the particular configuration of blocks and wires [0151]), but is silent regarding the above allowed limitations.

Koba discloses 
	an ODS in a configuration of data collection device to manage an indication of data needed to produce an operational deflection shape visualization of the machine in analysis and diagnostic programs (the configuration of the data acquisition device [0078], the analysis program, sampled waveforms of a plurality of measurement points in the operation state of the machine at the same time, animation, show the movement of the actual vibration of the machine by using these waveforms [0047], equivalent to data collected for ODS visualization; When using the analysis program … it is necessary to set the sampling time or … the sampling frequency … suitable for the diagnosis target equipment [0101, 0112, 0282], equivalent to an indication of data needed to produce an operational deflection shape visualization) and 
	the data needed to produce the operational deflection shape visualization (sampled waveforms of a plurality of measurement points in the operation state of the machine at the same time, animation, show the movement of the actual vibration of the machine by using these waveforms [0047], equivalent to data needed for ODS visualization), but is silent regarding the above allowed limitations.

As per claim 38, the closest prior art of record, Loychik in view of Kidd and Koba, either singularly or in combination, fail to anticipate or render obvious limitations “the indication including a command to select an operational deflection shape visualization template from a plurality of operational deflection templates” in combination with other limitations.

Loychik discloses
	A system for data collection in an industrial environment comprising: (Apparatus … capture a sampled data [abs]; Apparatus … include … data collector [0010], an industrial plant [0020], apparatus … configured for mechanical coupling to … machine … to be monitored [0010], hardware system [0087, Fig 4A])
a data collector circuit communicatively coupled to one or more input channels, the data collector comprising:  (apparatus … include … data collector [0010]; The apparatus … include multiple data collectors or sensors …  being mechanically coupled to a respective vibrating machine or structure to be monitored [0019]; The multiple data collectors or sensors may be configured to be synched to provide transmissions of the respective wireless signaling [0020]; The system or collection node [0021], implying multiple data collectors can be combined into one such as having a collection node, being equivalent to “a data collector communicatively coupled to a plurality of input channels”, circuitry [0130, Fig 4A], as a data collector being a sub component of a system 100, it would be obvious to implement functions of data collector in circuits)
	a data acquisition circuit structured to (algorithm may be implemented on, or in relation to, or using the following hardware system/configuration and associated functionality [0129]; circuitry [0130, Fig. 4A]; the hardware system/configuration 100 may include a microprocessor 101, a synched sensor 102, a 3-axis accelerometer 103, a vibration sensor 104, a temperature sensor 105 [0087, Fig. 4A-4B], equivalent to a data acquisition circuit)
	acquire sensor data from a routing of input channels comprising a group of the one or more input channels; (synced sensor, sensor(s), Other vibration sensors [Fig. 4B, 0093]; collection node 14 [0056, Fig. 1, 0068-0069], collection node 14 may include a system or collection node signal processor 14a configured to receive and provide … signaling … information to the at least one data collector, sensor or device 12 [0064], equivalent to “acquires sensor data from routing of input channels for the plurality of input channels”; collection node 14 receives and further processes respective wireless signaling from one or more data collectors or sensors 12 [0075, Fig. 2A]; Webbed-nodal connection [0078-0079, Fig. 3A-3B]; multiple data collectors, sensors or devices like element 12, showing plurality of channels [0075, Fig. 2A])
	a data storage circuit structured to store sensor specifications for one or more system sensors that correspond to the one or more input channels; (data storage module, alarm information functions, routine information functions operating system functions [0087, 0091, Fig, 4A-4B], multiple data collectors, sensors or devices like element 12, showing plurality of channels [0075, Fig. 2A], circuitry [0130, Fig 4A])
	a data analysis circuit structured to evaluate the sensor data with respect to stored anticipated state information, wherein the anticipated state information comprises an alarm threshold level, and wherein the data analysis circuit sets an alarm state when the alarm threshold level is exceeded for a first input channel of the group of input channels (alarm level functionality [0131], thresholds [0132], alarm mode [0168-0169]; exceeds the alarm threshold measurements, the device may enter an alarm state [0172], multiple data collectors, sensors or devices like element 12, showing plurality of channels [0075, Fig. 2A]).

Loychik further discloses “transmits data across a network to a routing control facility” (provide the system or collection node signaling containing the relevant data, e.g., to a central or cloud server [0021], implying to a routing control facility), 
	“a response circuit structured to change the routing of input channels to an alternate routing of input channels upon reception of a routing change indication from the routing control facility”, (The signal processor may be configured to receive, e.g., via the back communication channel, wireless control signaling containing information to change the content of the pre-selected subset of information based upon continuous evaluation of the relevance of the pre-selected subset of information [0015], relevant change configuration [0054, Fig. 5], see two way communication and one way communication, implying one type of routing change, the back communication channel may be a downstream channel having a communication frequency that is different than the corresponding upstream communication frequency for exchanging signaling between the data collector or sensor 12, the system or collection node 14, the central or collection node 16, and/or any frequency channel for exchanging associated signaling between the data collectors or sensors 12 in any nodal web 13, implying a type of routing change [0063]; alarm conditions from the signal analysis, including providing indicators like “Alarm.” “Watch' or “OK, The relevant change configurations may include, or relate to, set criteria that identifies information from the signal that is deemed to be relevant, radio communications, ‘e.g., two-way communications’, or radio broadcast ‘e.g., one-way communication’ [0124]),
	“wherein the alternate routing of input channels comprise the first input channel and a group of input channels related to the first input channel”, (relevant change configuration [0094, Fig. 5]; The relevant change configurations may include, or relate to, the sampling frequency, the sampling duration, the analog to digital resolution, the selection of specific sensors, or synching multiple measurements [0118], implying routing of multiple sensors, i.e. comprising the first input channel and a group of input channels related to the first input channel; multiple data collectors, sensors or devices like element 12, showing plurality of channels [0075, Fig. 2A]) and
	“wherein the data collector circuit automatically executes the change in routing of the input channels if a communication parameter of the network between the data collector circuit and the routing control facility is not met” (router [0069]; specific actions may include the provisioning of one or more machine alarm conditions from the signal analysis, The relevant change configurations may include radio communications, ‘e.g., two-way communications’, or radio broadcast ‘e.g., one-way communication’ [0124]; relevant change configuration [0054, Fig. 5], implying the checking the consistency of communication parameter between data collector and the routing control facility; data validation, level of digital correction [0123]), but is silent regarding the above allowed limitation.

Kidd discloses “configures a data collection plan to collect data from the one or more system sensors distributed throughout a machine in the industrial environment” (the controller 11 may be configured to implement a control strategy or control routine [0091, Fig. 1], Control based function blocks typically perform one of an input function, such as that associated with a transmitter, a sensor or other process parameter measurement device [0092]; the distributed industrial performance monitoring and analytics system or DAS 100 provides the tools, configuration, and interfaces required to support localized performance monitoring [0124, Fig. 2A]),
	“the data collection plan is based on data needed to produce an operational visualization of the machine” (the particular configuration of blocks and wires [0151], configuration, configuring, state, visual indicator [0166], configured to load or obtain one or more input data sets from one or more data sources [0169]; plant related data, vibration data, data corresponding to the health of machines, plant equipment, device diagnostics [0143], visual representation [0160-0161, 0193, 0195]),
	“wherein at least one of data sensing, routing, and collection resources in the industrial environment is configured based on the data collection plan and wherein data acquisition circuit acquires the sensor data  based on the data collection plan” (Distributed process control systems, wireless communication link … network, sensors [0003, 0092-0093], a particular configuration change is instantiated, a particular source-generated data, communicated to … data engines, streams only required data [0111], implying configuring a set of data sensing, routing, and collection resources; Data is streamed between various embedded data engines [0012], In … configurations, data engines are connected to various communication links within the process plant [0011], highly distributed, e.g., may include numerous distributed data engines 102x. The network 112 of embedded data engines 102x may interconnect numerous ‘e.g., hundreds, thousands, or even millions’ of sensors and sources of process control system information [0125, Fig. 2A], transfer input data and output data across the wires and perform functions, actions, algorithms, and/or operations as defined by the particular configuration of blocks and wires [0151]), but is silent regarding the above allowed limitation.

Koba discloses “an operational deflection shape visualization” in a configuration of data collection device and collection of data including an indication of data needed to produce an operational deflection shape visualization of the machine in analysis and diagnostic programs (the configuration of the data acquisition device [0078], the analysis program, sampled waveforms of a plurality of measurement points in the operation state of the machine at the same time, animation, show the movement of the actual vibration of the machine by using these waveforms [0047], equivalent to data collected for ODS visualization; When using the analysis program … it is necessary to set the sampling time or … the sampling frequency … suitable for the diagnosis target equipment [0101, 0112, 0282], equivalent to an indication of data needed to produce an operational deflection shape visualization), but is silent regarding the above allowed limitation.

As per claims 23-26, 28-32, 34-37, 39-43 and 45, claims are also allowed because base claims 22, 33 and 38 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/
Primary Examiner, Art Unit 2865